Citation Nr: 9911804	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of vein 
stripping of the left leg.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In September 1996, the Board 
remanded this case to the RO for further development, to 
include a search for service medical records.  The requested 
development has been completed, and this case has been 
returned to the Board.

The Board also observes that the veteran initiated an appeal 
of the RO's November 1992 denial of entitlement to service 
connection for residuals of a left ankle fracture.  However, 
this benefit was subsequently granted in a June 1995 rating 
decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's residuals of vein stripping of the left leg and his 
period of military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of vein stripping of the left leg is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that the RO's 
efforts to locate the veteran's service medical records have 
been largely unsuccessful.  The RO initially contacted the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in January and April of 1992 and requested the 
veteran's service medical records.  In September 1992, the 
NPRC informed the RO that the veteran's records were 
destroyed in a fire in 1973 and that a search for alternative 
records did not disclose any references to the injury claimed 
by the veteran.  The RO then, upon a request from the 
veteran, conducted telephone inquiries for records from the 
U.S. Army Hospital, Redstone Arsenal, Alabama, and from the 
542nd Transport Battalion of the National Guard, LaPorte 
County, Indiana.  Both searches were negative for records of 
the veteran's claimed injury.  The RO also located "Morning 
Reports," which showed that the veteran received medical 
treatment in October 1957.  The conditions for which the 
veteran was treated, however, were not indicated in the 
reports.  In compliance with the Board's September 1996 
remand, the RO contacted the U.S. Reserve Personnel Center in 
St. Louis and the Army National Guard Personnel Center in 
Falls Church, Virginia, but such inquiries produced no 
further records.  The Board is satisfied that the RO has made 
all necessary efforts in attempting to retrieve the veteran's 
service medical records.  See Cuevas v. Principi. 3 Vet. App. 
542, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has recently indicated that, 
alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

As noted above, the RO's search for the veteran's service 
medical records was unsuccessful, and the "Morning Reports" 
located in the veteran's claims file do not specifically 
indicate the disorders for which the veteran received 
treatment during service.  The first medical evidence of 
varicose veins is a December 1989 private treatment record, 
which indicates treatment for this disability.  VA 
examination reports from February 1992 and May 1993 contain 
diagnoses of varicose veins of the left lower extremity and 
venous insufficiency, with tibial edema, of the left leg, and 
these examination reports reflect that the veteran reported a 
history of vein stripping of the left leg during 1957 or 
1958.  However, none of the veteran's examiners has provided 
an opinion or other commentary regarding the etiology of the 
veteran's varicose veins of the left lower extremity.

Overall, there is no competent medical evidence of record 
suggesting a nexus between the veteran's varicose veins of 
the left extremity and his period of military service.  There 
is no evidence of varicose veins of the left leg in service 
or for many years following his separation from service.  
Indeed, the lay statements from the veteran and several of 
his relatives constitute the only evidence suggesting a nexus 
between this disorder and service.  However, the Board would 
point out that these individuals have not been shown to 
possess the medical knowledge or expertise necessary to 
establish a nexus between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Similarly, the notations of the veteran's reported history of 
vein stripping, included in his VA examination reports, do 
not constitute competent medical evidence absent further 
commentary from the veteran's examiners to that effect.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93. 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for residuals of vein stripping of the left leg is 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claim, this claim must be denied.  
Since this claim is not well grounded, VA has no further duty 
to assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well-grounded' claim").

In this case, the RO initially denied the veteran's claim on 
the merits in the November 1992 rating decision, but, in a 
November 1998 Supplemental Statement of the Case, the RO 
determined that this claim was not well grounded.  Regardless 
of the basis of the RO's denial, however, the Board observes 
that the Court has held that when an RO does not specifically 
address the question of whether a claim is well grounded but, 
instead, proceeds to adjudication on the merits, "there is 
no prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

In his January 1992 claim, the veteran noted that he was 
treated by a private physician for varicose veins several 
years after his separation from service.  While he also noted 
that this physician is deceased, he did not specifically 
state that the physician's records were, in fact, 
unavailable.  In this regard, the Board would point out that 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence needed to complete his 
application for service connection when the VA is aware of 
the potential existence of relevant evidence.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also 
Robinette v. Brown, 8 Vet. App. at 77-78.  Essentially, the 
veteran needs competent medical evidence of a relationship 
between his current disability and service in order to render 
his claim well grounded.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for the residuals of vein stripping of 
the left leg is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

